 1

 2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 3
                                                                     Apr 18, 2019
 4                                                                       SEAN F. MCAVOY, CLERK



 5                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7
      KELLY BURNS and TROY
 8    BURNS, and the community property         NO: 2:18-CV-362-RMP
      comprised thereof,
 9                                              ORDER OF DISMISSAL WITH
                                  Plaintiffs,   PREJUDICE
10
            v.
11
      CREDIT CONTROL, LLC, a
12    Missouri limited liability company,

13                                Defendant.

14

15         BEFORE THE COURT is the parties’ Stipulated Judgment of Dismissal, ECF

16   No. 18. Having reviewed the Stipulation and the record, the Court finds good cause

17   to approve dismissal. Accordingly, IT IS HEREBY ORDERED:

18         1. The parties’ Stipulated Judgment of Dismissal, ECF No. 18, is

19               APPROVED.

20         2. Plaintiffs’ Complaint is dismissed with prejudice and without fees or

21               costs to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         3. All pending motions, if any, are DENIED AS MOOT.

 2         4. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 5   close this case.

 6         DATED April 18, 2019.

 7
                                                s/ Rosanna Malouf Peterson
 8                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
